Title: To George Washington from Hezekiah Balch, 18 December 1795
From: Balch, Hezekiah
To: Washington, George


          
            Sir—
            philada Decembr 18th 95
          
          I am the person, who waited on the president, last Spring.
          The president was so kind, as to observe That tho, it was not convenient to assist us then, that perhaps he would help us again.
          We are poor, but we always have been, and I hope, always shall be, firm, & unshaken friends to the president, and the federal constitution.
          
          It was my congregation, and their neighbours, who under providence, defeated Forgueson, at kings mountain.
          But if our children are to be brot up in ignorance, we cannot expect that they will understand the nature of true liberty.
          I mean to wait on the members ⟨of⟩ congress with our subscription; the presidents name, at the head of our subscription, would be of unbounded service.
          We apply to you, Sir, as to our father, fully confiding in the goodness of your heart, to help us, if it be convenient—praying that heaven may always be with, guide and protect you; I am, Sir, with profound respect, your most obednt, & very humble servt
          
            Hezekiah Balch
          
        